DETAILED ACTION

This Office Action is in response to the amendment, filed on July 16, 2021.  Primary Examiner acknowledges Claims 1 and 3-11 are pending in this application, with Claims 1, 3, and 9 having been currently amended, and Claim 2 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of Fleckenstein et al. (2014/0050951). 
As to Claims 1, 3, and 5, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) comprising a gas supply device (3, “assisted breathing unit or blower unit 3 has an internal compressor unit, flow generator or fan unit 13” Para 0110) a gas supply hose (6, “delivery conduit 6. … The heated, humidified gases pass along the length of the delivery conduit 6 and are provided to the patient or user 2 via a user interface 7. The conduit 6 may be heated via a heater wire (not shown) or similar to help prevent rain-out.” Para 0110), a heating wire (“heater wire” Para 0110) in the supply hose (6), characterized by that the devices are provided for carrying out a method of measuring and controlling the gas temperature (via 63, “exit port temperature sensor 63 located either at the chamber exit port 9, or located at the apparatus end (opposite to the patient end) of the delivery conduit 6. Outlet temperature sensor 63 is configured or adapted to measure the temperature of the gases stream as it exits chamber 5 (in either configuration the exit port temperature sensor 63 can be considered to be proximal to the chamber exit port 9).” Para 0116; “As the gases exit the chamber 5, the gases temperature is measured by the chamber exit port temperature sensor 63. The controller 8 is adapted to receive the temperature data measured by the chamber exit temperature sensor 63 and the data relating to the temperature of the gases entering the chamber 5 (as measured by ambient temperature sensor 60).” Para 0126; “The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the ambient temperature sensor 60 changes, this can be fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129; “The output temperature at the chamber outlet is measured by outlet temperature sensor 63, and the temperature loss will be `seen` by the controller 8 as it records a drop in temperature at the chamber outlet. The controller 8 will increase the power to the heater plate 12 to compensate for this (with a corresponding increase in heater plate temperature measured by the heater plate temperature sensor 62). The effect of this increase in power is to increase the heat transfer ratio from water to gas and the partial water pressure of gas inside the chamber, and consequently there is an increase in the dew point temperature.” Para 0144), wherein a gas (air, “Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110) is supplied by a gas supply device (3) connected to the patient via a supply hose (6) wherein the supply hose (6) has a heated wire (“heater wire” Para 0110) and wherein the heating power of the heating wire is electronically controlled (via 8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110).
Regarding the concept of estimation, Tatkov discloses the historical use of estimation whereby “In order to achieve delivery of the gases to the patient at the correct temperature and humidity, it is necessary either to measure or sense the gases characteristics at the point of delivery, or to calculate or estimate the gases characteristics at the point of delivery from measurements taken from elsewhere in the system. In order to directly measure the gases parameters at the point of delivery, sensors must be located at or close to the point of delivery--either at the end of the patient conduit or within the interface. Sensors located at or close to the point of gases delivery will give the most accurate indication of the gases state.” (Para 0007).   Additionally, Tatkov discloses “the readings from these sensors can be used by a controller to estimate or calculate the characteristics of the gases at the point of delivery. The controller then adjusts the output parameters of the system (e.g. fan speed, power to the humidifier chamber heater plate, etc.) accordingly.” (Para 0008); such that “A, temperature sensor is located proximal to the heater plate in order to measure the heater plate temperature. The flow of gases through the humidifier chamber is estimated, and the appropriate power level for the heater plate is then determined by a central controller. The controller estimates the power supply to the heater humidifier plate, and the power required by the conduit heater wire for achieving optimal temperature and humidity of the gases delivered to a patient.” (Para 0008). Further, Tatkov discloses these estimations are a function of algorithmic calculations (Para 0009). 
In addition to a historical analysis of the concepts of estimation the medical device of Tatkov also performs features of estimation, specifically Tatkov discloses “The convective heat loss can also be estimated by measuring flow intensity or turbulence intensity (or both) over the chamber. This can be achieved using thermal, laser or sonic anemometry, with sensors mounted on the equipment (e.g. the humidifier base unit 21) so as to measure the flow or turbulence intensity at or close to the humidifier chamber 5.” (Para 0150) by the utilization of “the heater plate temperature, the heater plate duty cycle, the heater plate power, the duty cycle of the heated tube, or the heated tube power can be used for estimation of the convective heat losses.” (Para 0160) to modulate the power and effectively resistance supplied to the heated wire thus modulating the temperature output of the heated wire. 
Consequently, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing a feedback control system to estimate the convective heat loses within the gas supply hose (“The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the ambient temperature sensor 60 changes, this can be fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129).
Thus, the medical device of Tatkov meets the limitations of the claimed invention by providing a measuring and control methodology for controlling the temperature of gases supplied to the patient undergoing medical intervention in order to ensure appropriate humidification of the gases and reducing the convective heat losses and rain out within the gas supply tube by adjusting the resistance (current/power) supplied to the heated wire within the gas supply tube. Yet, Tatkov does not expressly disclose the specific claim limitation of the “mathematical estimation system is configured as a state observer”. 
With respect to the claimed “state observer”, Fleckenstein teaches a mathematical control system for calculating the temperature within a device (Abstract) wherein the thermal resistance of the heater will be modulated (Para 0010) as a function of an estimation (Paras 0018, 0035, 0036) performed by means of a “regulatory observer 20 is designed as a Luenberger observer… for the purpose of minimizing a starting-value or offset error” (Para 0038), whereby thermal modeling “reflects the feedback of the temperature measurement signal” (Para 0039). The resultant effect provides a computational analysis of temperature modulation as directed by feedback control.  
In light of the teachings of Fleckenstein, despite the Applicant’s assertion of “non-analogous art” as stated in the remarks, dated July 16, 2021, the combination of Tatkov in view of Fleckenstein is appropriate as both devices are reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this particular case, the commonality of the concern the need of a feedback control system to modulate temperature variations within the device, wherein the result effective variable of applying this feedback control an algorithm in the form of a “state observer” provides assurances of the appropriate humidification of the gases and reducing the convective heat losses and rain out within the gas supply tube by adjusting the resistance (current/power) supplied to the heated wire within the gas supply tube through feedback modifications of the power/current control systems.  Consequently, as the need for a feedback control system is the particular problem, one of ordinary skill in the art would seek out solutions to this particular problem regardless of the field of endeavor so long as a reasonable solution could be determined and applied.  Thus, the combination of Tatkov in view of Fleckenstein is analogous art despite the device of Fleckenstein utilized for thermal feedback control in a motor vehicle; while the device of Tatkov being utilized in a medical arena, as both systems are concerned with thermal feedback control. 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the feedback control of the device of Tatkov to use any algorithmic mathematical, including but not limited to the claimed Luenberger state observer, as taught by  Fleckenstein to be a known computational analysis suitable for providing control of feedback systems. 
As to Claim 4, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing gas in the form of gas air (“Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 
As to Claim 6, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) having a microprocessor (8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110), a memory (“a target value of said chamber gases outlet temperature is reached and the corresponding heater plate temperature is higher than a set value stored in the memory of said controller for a given pre-set time period, said controller assesses that said humidifier unit is experiencing high convective heat loss and determines said control output according to an altered or different rule set, mathematical formula or look-up table.” (Para 0051, also see “memory” Paras 0052, 0053, 0059, 0061, 0070, 0090, 0140, 0146, and 0166) and software (“The data is gathered under a number of condition ranges that will typically be encountered in use, with the pre-measured (pre-set) data then being loaded as integral software or hardware into the controller 8 for the production systems, or as data to be used in e.g. a fuzzy logic algorithm for humidity control.” Para 0123). 
As to Claims 8 and 11, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109); thus the invention of Tatkov is a respiratory apparatus.
As to Claim 9, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing gas in the form of gas air (“Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of) in view of Fleckenstein et al. (2014/0050951), as applied to Claims 5 and 6, and further in view of Ott et al. (5,411,474).
As to Claims 7 and 10, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109); yet, Tatkov does not expressly disclose the utilization of the medical device for an “insufflator for laparoscopy”. 
Ott (Figure 1) teaches a similar construction of the medical device of Tatkov including the features of a gas supply device (1, “insufflator” Column 5, Lines 40-60), a gas supply hose (the combination of 5 and 6, “gas transfer tube” Column 6, Lines 1-25), a heated wire (20, “heater element” Column 6, Lines 35-65) within the gas supply hose (the combination of 5 and 6), wherein the temperature control of the heated wire is a result of a feedback control circuit to modulate the power supply (Column 6, Lines 55-65).  
Regarding the application of this device for laparoscopy, Ott teaches “The method and apparatus of this invention can be utilized for many medical procedures requiring the provision of heated and humidified gas. … The gas is chosen according to the procedure to be performed and can be any medically useful gas, such as carbon dioxide, oxygen, nitrous oxide, argon, helium, nitrogen and room air and other inert gases. Preferable gases for endoscopy are carbon dioxide and nitrous oxide. A combination of the above gases can also be used, i.e., 100% of a single gas need not be used. The procedure is preferably endoscopy such as laparoscopy, colonoscopy, gastroscopy, bronchoscopy, and thoracoscopy. However, it may also be utilized for providing heated and humidified oxygen for breathing, for example, or to administer anesthesia. In particular, the compact size of the apparatus and its use of a battery as a source of power make the invention portable and thus suitable for uses requiring portability.” (Column 10, Lines 50-65).  Thus, the application of the recited invention is suitable for any medical procedure requiring heated and humidified gas to be supplied to a patient internally.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of Tatkov to be utilized as an insufflator for laparoscopy, as taught by Ott to be a known construction suitable for imparting heated and humidified gas to a patient necessitating an internal medical procedure.  


Response to Arguments
Applicant's arguments filed, July 16, 2021, have been fully considered but they are not persuasive. Applicant asserts “Applicant respectfully submits that one of ordinary skill would not have a reason to combine the teachings of Tatkov and Fleckenstein.  Fleckenstein relates to a method for determining the internal temperature of an electro chemical energy storage device that is used in cars and the like.” (Remarks, Page 6, Last paragraph) and “The gas flow depends on the actual status of the surgery being performed and is generally between 500 1/min and 0 1/min. … the method of Fleckenstein apparently has greater variations in temperature than are acceptable in a medical procedure, even without taking into account any variations in the gas flow.”. Nevertheless, although Primary Examiner appreciates Applicant’s assertions, Primary Examiner respectfully disagrees. 
Regarding the first assertion to “non-analogous art” in light of Applicant’s statement “device that is used in cars and the like”, Applicant is reminded, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this particular case, the combination of Tatkov in view of Fleckenstein is appropriate as both devices are reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  More explicitly, the commonality of the concern the need of a feedback control system to modulate temperature variations within the device, wherein the result effective variable of applying this feedback control an algorithm in the form of a “state observer” provides assurances of the appropriate humidification of the gases and reducing the convective heat losses and rain out within the gas supply tube by adjusting the resistance (current/power) supplied to the heated wire within the gas supply tube through feedback modifications of the power/current control systems.  Consequently, as the need for a feedback control system is the particular problem, one of ordinary skill in the art would seek out solutions to this particular problem regardless of the field of endeavor so long as a reasonable solution could be determined and applied.  Thus, the combination of Tatkov in view of Fleckenstein is analogous art despite the device of Fleckenstein utilized for thermal feedback control in a motor vehicle; while the device of Tatkov being utilized in a medical arena, as both systems are concerned with thermal feedback control.
In the interest of providing additional supportive understanding and evidence to Applicant of the state of the art prior to the effective filing date, Primary Examiner performed an updated search and located two references which appear to show the application of “state observers” was known in the field of medical devices abet not for thermal feedback control as claimed.  Specifically, Primary Examiner presents Doyle, III et al. (2014/0200559) - which discloses a “state-estimator” in the form of a “Luenberger observer” within a medical device to provide a “state-feedback control strategy” in order to “estimate the most appropriate state from the available blood glucose measurements” (Paras 0047, 0048, 0065, 0121 and 0122); and Gondhalekar et al. (2017/0147781) - which discloses a “state-estimator” in the form of a “Luenberger observer” within a medical device to provide “feedback” for “an artificial pancreas [undergoing] continuous glucose monitoring” (Para 0058).  Again, Primary Examiner provides these references to solidify the novelty of Applicant’s invention does not lie with being the first to impart a “state-estimator” in the form of a “Luenberger observer” into a medical device as both Doyle and Gondhalekar show this concept was well known; rather, it appears the criticality and potential novelty of the claimed invention is in the manner by which the data is manipulated for a particular advantage, solution to a stated problem, or to serve a particular purpose.  Thus, Applicant’s reliance on “non-analogous art” appears to be unsubstantiated. 
Regarding the second assertion to “features which are not recited within the claims” and “intended use” in light of Applicant’s statements to “gas flow depends on the actual status of the surgery” and “greater variations in temperature than are acceptable in a medical procedure”, Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, nowhere within the four corners of the claim listing has Applicant disclosed the term(s)/concept(s) of “gas flow depends on the actual status of the surgery” and further “a medical procedure” beyond the implied “device is an insufflator for laparoscopy” as recited in Claims 7 and 10.  Yet, even with the recitations of Claims 7 and 10 to the “insufflator for laparoscopy” does Applicant explicitly recite the correlation by which “gas flow depends on the actual status of the surgery” nor the acceptable range within said operation for “variations in temperature”.  Absent these explicit term(s)/concept(s) within the claim listing, Primary Examiner is bound by the “broadest reasonable interpretation consistent with the specification” whilst not reading limitations from the specification are not read into the claims.  Thus, in light of this broadest reasonable interpretation of the claims in light of the prior art, it appears the modification of Tatkov meet the limitations of the claims as filed.  
In the interests of advancing prosecution, Applicant may which to introduce the aforementioned deficiencies into the claim listing for further search and consideration, Applicant may file an After Final Consideration Pilot 2.0 Request. (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 
At this time, in light of Applicant’s remarks the rejection of the claims has been maintained and made FINAL.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doyle, III et al. (2014/0200559) - which discloses a “state-estimator” in the form of a “Luenberger observer” within a medical device to provide a “state-feedback control strategy” in order to “estimate the most appropriate state from the available blood glucose measurements” (Paras 0047, 0048, 0065, 0121 and 0122).
Gondhalekar et al. (2017/0147781) - which discloses a “state-estimator” in the form of a “Luenberger observer” within a medical device to provide “feedback” for “an artificial pancreas [undergoing] continuous glucose monitoring” (Para 0058).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785